Miller, Justice,

concurring:

While I concur in the result, it is my opinion that the Court has a duty to draw upon its precedents when it undertakes the grave responsibility of removing public officials from office.
The general duty of members of a local fiscal body, in this case the members of the Logan County Board of Education, is measured by the rule announced in Syllabus Point 2 of Edwards v. Hylbert, 146 W.Va. 1, 118 S.E.2d 347 (1960):
*286“It is the duty of members of a local fiscal body to exercise ordinary diligence to keep informed of the condition of funds subject to their disposal. The obligation thus imposed is not satisfied by a perfunctory performance. They must not rely on indirect information when direct information is at hand. They can not avoid the effect of statutory restrictions on the ground of ignorance which results from their own inattention. It is their duty to be informed, and this requires the exercise of the diligence of an ordinarily prudent person.”
Much the same rule can be found in Ball v. Toler, 109 W. Va. 61, 153 S.E. 238 (1930).
Specifically, W.Va. Code, 11-8-26, contains certain express financial standards to which local fiscal bodies must adhere, and if they negligently or wilfully fail to do so, expulsion from office can result under W.Va. Code, 11-8-31.
In the present case, two principal violations of W.Va. Code, 11-8-26,1 were asserted. First, that the Board had spent for current expenses a substantial portion of State funds which were allocated solely for the construction of a vocational education facility, and that this was an expenditure for an unauthorized purpose. Second, that the Board had exceeded the three percent casual deficit provision.
*287The Board’s defense was that the vocational education facility grant had been placed in certificates of deposit at a local bank, but was miscoded by the Board accounting system as a part of the Board’s current expense budget. As a result of this coding error, the funds were carried and spent for current school expenses in the 1973-1974 and 1974-1975 fiscal years. No explanation was ever advanced by the Board members as to why the specific certificates of deposit representing the vocational education building funds lost their identity.
Furthermore, the Board claimed that by including the vocational education building funds in the general budget, there was no annual deficit in excess of the three percent. The lower court essentially agreed with the Board’s position, although it did not condone the expenditure of the $630,000 of vocational education building funds for general school expenses, and concluded that it could not attribute this error to negligence on the part of the Board of Education.
The majority opinion adequately analyzes the generally chaotic condition of the Board’s financial and other recordkeeping practices. There is no doubt that the Board was aware of the receipt of the $630,000 for the vocational education building fund and its initial segregation into certificates of deposit. It was likewise aware, through the monthly financial reports, of the substantial projected deficits in the school budget. The duty to inquire was manifest and the Board could not shield itself by the failure to inquire. Both Edwards and Ball make this plain, and characterize the failure to inquire as negligence sufficient to support removal under W.Va. Code, 11-8-31.
Certainly, Evans v. Hutchinson, _ W.Va. _, 214 S.E.2d 453 (1975), cannot support the Board’s position. There, it was held that in determining the three percent casual deficit allowance under W.Va. Code, 11-8-26, it was proper to take into account revenues derived from *288other than levy source.2 Here, an attempt was made to avoid the three percent casual deficit by including in the general expense budget the $680,000 vocational education building fund, which had never been authorized for general expenses.
It would indeed be a curious situation if a local fiscal body could take monies that were specifically earmarked for building purposes, spend the funds in an unauthorized manner for current expenses, and thereby avoid the three percent casual deficit rule. To permit such activity would emasculate the safeguards imposed by W.Va. Code, 11-8-26, and lead to fiscal chaos.
1 am authorized to state that Justice McGraw joins with me in this concurring opinion.

 W.Va. Code, 11-8-26:
“Except as provided in sections fourteen-b, twenty-five-a and twenty-six-a [§§ ll-8-14b, ll-8-25a and ll-8-26a] of this article, a local fiscal body shall not expend money or incur obligations:
“(1) In an unauthorized manner;
“(2) For an unauthorized purpose;
“(3) In excess of the amount allocated to the fund in the levy order;
“(4) In excess of the funds available for current expenses.
“Notwithstanding the foregoing and any other provisions of law to the contrary, a local body or its duly authorized officials shall not be penalized for a casual deficit which does not exceed its approved levy estimate by more than three per cent, provided such casual deficit be satisfied in the levy estimate for the succeeding fiscal year.”


 Evans is the first case to interpret the three percent casual deficit rule enacted into W.Va. Code, 11-8-26, by Chapter 176 of the 1963 Acts of the Legislature. To the extent that Evans suggests that the three percent margin can be calculated by using the total School Board budget, I believe it is clearly erroneous. This is the basis on which Justice Sprouse dissented in Evans. His analysis seems irrefutable that the term “approved levy estimate” cannot be construed to mean total budget revenues from all sources, since the term “levy estimate” is tied by definition to “justification of the amount levied upon taxable property within the county for the support of the local schools.” W.Va. Code, 18-9B-2. To expand the term “levy estimate” to include all of the revenue received by a school board for educational purposes would convert the three percent margin to a blank check for fiscal irresponsibility. This result was obviously not intended by the Legislature when it lifted the bar against any deficit by the three percent casual deficit rule. W.Va. Code, 11-8-26.